Citation Nr: 1430831	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for PTSD from April 30, 2008, to the present.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to July 1970.  He is a combat veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appealed to the Board.  In a January 2012 decision, the Board resolved the Veteran's claims of entitlement to an increased rating for PTSD for the periods prior to April 30, 2008.  The Veteran did not appeal those determinations, they are final, and, therefore, they are not before the Board at this time.  See, e.g., 38 C.F.R. § 20.1100 ("all Board decision are final on the date stamped on the face of the decision").  With respect to the claim of entitlement to a rating in excess of 30 percent for PTSD for the period beginning April 30, 2008, and of entitlement to TDIU, the Board remanded those issues to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development to include providing updated notice, obtaining medical treatment records and providing an examination to determine the severity of the Veteran's PTSD.  The RO complied with the Board's Remand and readjudicated the case in an October 2012 Supplemental Statement of the Case, granting a 50 percent evaluation for PTSD for the period beginning April 30, 2008, but denying entitlement to TDIU.  The actions requested on remand having been completed to the extent possible, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that from April 30, 2008, the Veteran's PTSD more closely approximated occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disabilities are not of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  From April 30, 2008, the criteria for a disability rating of in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided notice to the Veteran with respect to claims for increased ratings in October 2006 and July 2007.  VA has provided additional notice letters to the Veteran including post-adjudicative notice pursuant to the Board's January 2012 remand of the claims currently on appeal.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records with the claims file.  The Veteran's representative has suggested that the Veteran's service treatment records appear incomplete.  See June 2014 Appellant's Brief ("While not impossible it is improbable that the veteran went through two years of service that included ground combat in Vietnam without one sick call.").  The RO did request the Veteran's service records and the available records were provided.  See, e.g., July 2003 Response to Request for Information (reprinted in June 2009 and documenting that "All available requested records <<mailed>>.").  And, in fact, the record contains service treatment records including the typical "Chronological Record of Medical Care" with entries from May 1968 through October 1969.  The Board does not find that the evidence of record indicates that the available service medical records are incomplete. 

The Board finds that VA has fulfilled its duty to assist.  In any event, neither the Veteran nor his representative has provided any argument or factual basis, beyond the supposition that the record should contain more entries, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claims on appeal including examinations with respect to PTSD in August 2003, January 2007, February 2011, and July 2012, audio examinations in March 2007 and July 2012, examinations to evaluate his other service-connected disabilities in March 2009, September 2009, March 2010, July 2012 and September 2012.  The examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran has alleged that "[t]he veteran's PTSD has yet to be adequately examined."  The Veteran's representative then directs the Board to the VA's PTSD website and discusses alleged links between the Veteran's PTSD and various other conditions.  As noted in the introduction, to the extent the Veteran has attempted to set forth secondary service connection claims, those claims are referred to the AOJ for appropriate action.  Those claims are not before the Board at this time and are not otherwise relevant to the issues confronting the Board, namely the severity of the Veteran's PTSD and entitlement to TDIU based on the Veteran's current service-connected disabilities.

To the extent the Veteran's representatives allege insufficiency in the conduct or extent of the examinations, they have not identified any specific shortcomings.  The Board will not assume inadequacy based on a general allegation.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The examinations, including specifically, the most recent examinations in 2012, are complete, thorough, and well-documented.  The opinions contained in the reports on those examinations, particularly as relevant to the claims on appeal, are persuasively reasoned and supported by firm factual bases.  The examinations are adequate.  See Stefl, 21 Vet.  App. at 123-24; Barr, 21 Vet. App. at 311-12.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 31-40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board acknowledges that the Veteran contends that his service-connected PTSD warrants a higher initial evaluation.  See October 2011 Appellate Brief (arguing that the Veteran's PTSD symptoms warrant a 100 percent schedular evaluation).  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The treatment records establish that the Veteran's mental health condition has improved from April 2008 through the most recent examination.  For instance, in May 2008, the Veteran reported nightmares at least three times per week and flashbacks up to five times per week and a GAF of 46.  See May 2008 VA Mental Health Outpatient Note; May 2008 VA Psychiatry Outpatient Note.  His treating mental health professionals also noted that the Veteran's inability to work was due to medical issues, that the Veteran volunteered with a veteran-focused service organization four to five hours per week, and that, overall, his PTSD symptoms were "under fair control."  Id.  In addition, treatment records from May 2008 document that the Veteran maintained "very good" and "very close" relationships with his wife and stepchildren, respectively.  Id.

October 2008 treatment records indicate a GAF of 48 and note symptoms related to sleep disruption.  In January 2009, his treating mental health professional assigned a GAF of 46 and noted increased stress due to his wife's cancer and symptoms including severe nightmares, intrusive thoughts of combat, avoidance of crowds, isolating at home, depression, irritability, difficulty concentrating at times, hyperalertness, and an exaggerated startle.  January 2009  VA Psychiatry Outpatient Note.  The treatment records from his treating mental health professionals for the following months and years document similar, but improving, symptoms and resultingly higher GAF scores.  See, e.g., September 2009 VA Psychiatry Outpatient Note (just returned from visiting son for 2 months; GAF 47); June 2010 VA Psychiatry Outpatient Note (noting similar symptoms "but less since using a new Cpap machine."; GAF 49); October 2011 VA Psychiatry Outpatient Note ("PTSD s/s are under better control  Remains minimally involved with the VFW."; GAF 50); July 2012 VA Psychiatry Outpatient Note ("Reports his PTSD s/s (sleep disturbance, intrusive thoughts, flashbacks, panic attacks & nightmares) remain due to recent stress of his wife's...surgery..."; caring for wife with help of daughter; GAF 50).  Treatment records reflect that, while the Veteran suffers severe symptoms, he is a functioning, even crucially supportive, member of his family with significant, if limited, outside interests.  His condition has been improving and he is able to maintain mutually supportive and emotionally connected relationships with his family while managing household chores and the stress of the serious illness of his wife.

The treatment records, in other words, do not document during the relevant period the type of symptoms contemplated by the criteria for a 70 percent evaluation, such as suicidal ideation, obsessional rituals that interfere with routine activities, speech that is intermittently illogical, obscure or irrelevant, near-continuous panic or depression, spatial disorientation, an inability to establish and maintain effective relationships.  Instead, the record documents that the Veteran has very good relationships with his wife and stepchildren, including during a period of intense stress, that he regularly communicates with and travels to visit his family, and that, for most of the period, he has engaged in outside activities with a veterans' service organization.  Most of his documented symptoms (e.g., sleep impairments, some memory impairments, disturbances of motivation and mood) are specifically included in the criteria for a 30 or 50 percent evaluation.

Similarly, the treatment records do not reflect symptoms that approximate the criteria for a 100 percent evaluation, such as gross impairment in thought processes or communication, delusions, hallucinations, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  

In fact, the treatment records reflect that the Veteran has been an admirable and consistent supporting presence for his wife while she has dealt with serious medical issues including cancer and multiple surgeries.  The treatment records reflect that he has been able to work with medical providers, his wife, and their other family members to ensure that his wife has the care and support she needs.  While the Board acknowledges the difficulties and impairments caused by his PTSD symptoms, the treatment records do not suggest functional impairments of the type that would warrant a 70 percent or 100 percent evaluation.

The VA examinations performed over this period of time support a similar conclusion.  The most recent VA examination with respect to the severity of the Veteran's PTSD occurred in July 2012.  That examiner assigned a GAF score of 60.  The examiner noted that the Veteran is not disrupted by panic attacks multiple times a week and his depression has responded to medication and is now mild to moderate.  The examiner determined that the Veteran's symptoms included depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  While he does experience feelings of detachment or estrangement from others, the VA examiner specifically noted that he was "FINE with family."  (emphasis by examiner).  Overall, the examiner concluded that the Veteran has occupational and social impairment with reduced reliability and productivity.

Importantly, the July 2012 VA examiner disagreed with several conclusions of "Dr. B", a VA psychiatrist who periodically evaluated the Veteran during the relevant period.  For instance, Dr. B has opined that the Veteran's condition is "worsening".  See, e.g., May 2012 VA Psychiatry Outpatient Note.  The VA examiner noted that, despite this opinion, the GAF score assigned by Dr. B has actually increased from 42 to 50 over the relevant time period.  Compare February 2009 VA Psychiatry Outpatient Note (GAF of 42) with May 2012 VA Psychiatry Outpatient Note (GAF of 50).  Dr. B also reported symptoms in 2008/9 that were very similar to those he documented in 2012.  Significantly, he did not document any of the symptoms listed in the criteria for a 100 percent evaluation despite opining that the Veteran was unemployable due to his PTSD.  As compared to Dr. B's opinion, the Board finds the July 2012 VA examiner's opinion to be more internally consistent, to be more fully reasoned, and to contain conclusions more aligned with the Veteran's reported and observed symptoms.  Owens, 7 Vet. App. at 433; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran also underwent a VA examination in February 2011.  The VA examiner at that time noted the good relationship that the Veteran has with his wife, children, and grandchildren.  At that time, the Veteran went to veteran service organization meetings twice a month and attended church weekly.  He had "no significant problems with social interactions."  February 2011 VA Examination.  His appearance was clean, neatly groomed, and appropriately dressed.  Id.  He was cooperative, friendly, relaxed, and attentive, with spontaneous, clear, and coherent speech.  Id.  His thought processes and thought content were unremarkable.  Id.   His symptoms consisted of nightmares a couple times a week, intrusive recollections a few times a week, physiological reactivity 2-3 times per week, restricted range of affect/emotional numbing once in a while, nightly difficulty staying asleep, problems with concentration almost every day, constant hypervigilance, and exaggerated startle response 4 or 5 times in the past month.  Id.  Notably, the Veteran denied flashbacks, psychological distress, inability to recall important aspects, feelings of detachment or estrangement ("not very often"; deemed subclinical by the examiner), difficulty falling asleep, and outbursts of anger.  Id.  In addition, the Veteran did not have hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence, or any problem with activities of daily living.  Id.  Based on his assessment, the VA examiner assigned a GAF of 62.

The results of this examination are consistent with the findings of the July 2012 VA examiner and the treatment records from 2008 through 2012.  The Board places greater probative weight on these multiple, independent, and consistent opinions and mental health evaluations than the less consistent and less thoroughly reasoned opinion of Dr. B.  The Board discusses the occupational impacts in more detail in the section of this opinion addressing TDIU, but has fully and thoroughly incorporated the relevant medical evidence and findings into the evaluation of the Veteran's PTSD.

The Board finds that, while the Veteran's symptoms do meet one or two of the criteria for a 70 percent evaluation (e.g., difficulty in adapting to stressful circumstances, including work or a worklike setting; irritability), his impairments in occupational and social functioning more closely approximate the criteria for a 50 percent evaluation.  For instance, while the Veteran exhibits irritability, he has never been violent and he has good or very good relationships with his wife, children, grandchildren, and mother.  Despite the difficulty adapting to a work or worklike setting, he manages light chores around the house, volunteers at a veterans service organization and attends church weekly.  The Board finds that his occupational and social impairments are not total (i.e. do not meet the 100 percent criteria) and do not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood (i.e. do not meet the 70 percent criteria).

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 50 percent criteria during the entire appeal period.  38 C.F.R. § 4.130, DC 9411 (2013); see also Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

The record establishes that the rating criteria are adequate for rating the Veteran's PTSD.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  While the Veteran suffers some impairments in his occupational functioning, those impairments are squarely contemplated by the rating criteria applicable to PTSD and there are no additional factors that are unusual.  See 38 C.F.R. § 4.130, DC 9411 (2013).  For instance, sleep impairments, irritability, panic attacks, memory impairments, difficulties concentrating, depressed mood, and hypervigilance are all contemplated by the rating criteria.  Id.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.

Entitlement to TDIU

The Veteran seeks entitlement to TDIU based on his service-connected disabilities, including PTSD (50%), diabetes mellitus type-II (20%), tinnitus (10%), right ear hearing loss (0%), and eretile dysfunction (0%).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).   When considering whether the Veteran's disabilities meet the above requirements, multiple disabilities may be considered as single disability under certain circumstances, such as when there are multiple injuries incurred in action.  See 38 C.F.R. § 4.16(a)(4).

In this case, the Veteran's service-connected PTSD and tinnitus are associated with the presumption of combat incurrence in Vietnam, as he was awarded the Combat Action Ribbon.  As such, both of these injuries may be combined and considered a single disability meeting 60 percent.  See 38 C.F.R. § 4.25 (one 50% rating combined with a 10% rating is 55%, which is rounded up to 60%).  As such, the Veteran meets the initial eligibility requirements for consideration of  TDIU benefits on a scheduler basis for any portion of the appeal period.  

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363. 

The Veteran's civilian employment has consisted almost entirely of employment as a mechanic.  He retired in 2007 due to medical problems due to conditions that are not service-connected.  See July 2012 VA Examination (PTSD).  VA examiners have opined that his diabetes, tinnitus, right ear hearing loss, and eretile dysfunction do not impact his occupational functioning.  See, e.g., September 2012 VA Examination (Diabetes Mellitus, Type II); July 2012 VA Examination (Audio).  The effect of his PTSD on occupational functioning has been discussed above, but the Board will discuss the opinions of Dr. B regarding employability in more detail.  Dr. B has opined on numerous occasions that the Veteran's PTSD renders him "unemployable."   See, e.g., May 2012 VA Psychiatry Outpatient Note ("I believe he is unemployable.  He has more nightmares with the war news.  More intrusive thoughts that interfere with his ability to focus and complete tasks.  He avoids people and has emotional numbing.  He has mood lability, low frustration tolerance, depression and anxiety.  All worsening over the years.  He has exaggerated startle and is hyperalert.  He has severe panic attacks more than twice a week.  He has poor sleep patterns.").  This opinion is in stark contrast to the conclusions of a VA examiner based on the most recent VA examination.

The most recent VA examiner opined that the Veteran is "employable by mental health standards alone", though his employability is "compromised."  See July 2012 VA Examination (PTSD).  The VA examiner noted that the Veteran's ability to retain instructions and sustain concentration to perform simple tasks is not impaired.  Id.  The Veteran's ability to sustain concentration to task persistence and pace is considered mildly impaired.  Id.  The Veteran's ability to respond appropriately to coworkers, supervisors, or the general public is considered moderately impaired.  Id.  The veteran's ability to respond appropriately to changes in the work setting is considered moderately impaired.  Id.

As noted above, Dr. B's opinion is an outlier and, in some respects, is internally inconsistent.  Two different VA examiners have specifically and explicitly disagreed with Dr. B's conclusions and his underlying medical assumptions.  See July 2012 VA Examination (PTSD) (discussing deficiencies in Dr. B's opinion and possible loss of objectivity); February 2011 VA Examination ("There is no indication that the veteran is 'total and permanent' secondary to PTSD as opined by a supervising psychiatrist [Dr. B] at the VA clinic where he receives treatment.").  The Board finds these critiques of Dr. B's opinions and reasoning to be persuasive.  The Board also finds that the opinion of the July 2012 VA examiner with respect to less than total occupational impairment is supported by the February 2011 VA examiner and the VA treatment records.  Moreover, the Board finds the July 2012 opinion more thoroughly reasoned and more securely grounded in fact than Dr. B's contrary opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.

The Board also acknowledges that the criteria for a TDIU rating does not require "total occupational impairment" but only an inability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  However, the July 2012 VA examination, the February 2011 VA examination, and the treatment records all support a finding that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  His retirement as a heavy equipment mechanic was the result of nonservice-connected, physical ailments rather than his PTSD or other service-connected disabilities.  While his PTSD has worsened slightly since his retirement, it is not so much worse that it would render him unemployable as a mechanic, a trade he practiced for 30 years.  In fact, the evidence of record is in thoroughly in favor of finding that, if his nonservice-connected physical impairments allowed him to return to full- or part-time employment, his mental health would improve.  See, e.g., July 2012 VA Examination.  The Board also notes that his ability to perform household chores and care for his wife, in addition to the treatment records documenting his mental abilities, further support a finding that he is capable of performing the mental tasks required by employment.  The medical evidence of record is thoroughly against finding that any of his other service-connected disabilities would significantly impair his ability to secure and follow substantially gainful employment, whether as a mechanic or in another occupation for which he is qualified by education and experience.

The Board finds that the symptoms of the Veteran's service-connected disabilities are not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD from April 30, 2008, to the present is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


